

115 HR 5870 IH: OSHA Employer Notification Act
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5870IN THE HOUSE OF REPRESENTATIVESMay 17, 2018Mr. Grothman (for himself, Mr. Gianforte, and Mr. Rokita) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Occupational Safety and Health Act of 1970 to require immediate notification to an employer of the issuance of a penalty, to prohibit any public notice of such citation for a period of 24 hours after issuance of the citation, and to require a public notice where an employer successfully contests any proposed penalty. 
1.Short titleThis Act may be cited as the OSHA Employer Notification Act. 2.Immediate notification of citation; waiting period before any public notification; public notification of any reduction of a penalty (a)Immediate notification and waiting periodSection 10(a) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 659(a)) is amended— 
(1)by inserting after the first sentence the following: Immediately after issuing a citation and to the extent possible, the Secretary shall notify the employer by electronic communication or telephone of the issuance of the citation, including the classification of the violation. No public announcement about the citation or notification of proposed penalty shall be made by the Secretary or any other official of the Occupational Safety and Health Administration for at least one full business day after notifying the employer pursuant to the previous sentence. If the Secretary is unable to notify the employer after one full business day of the issuance of the citation, the Secretary may make a public announcement of the determination.; (2)by striking receipt of the notice issued by the Secretary and inserting receipt of the notice by certified mail issued by the Secretary; and 
(3)by inserting at the end the following: If the Secretary issues a public posting on the Department of Labor’s website about an alleged citation or notification of proposed penalty that subsequently is settled in part or in whole by the Secretary and the employer, or is vacated or modified in part or in whole by the Occupational Safety and Health Review Commission or a court, then the Secretary with reasonable promptness, shall withdraw the public posting on the Department’s website of the initial citation or notification of proposed penalty and replace it with an updated posting that reflects the settlement, vacation or modification, including, if applicable, a citation to the commission or court decision or a description of where the decision can be found..   